                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


KAMING KAREEM, JR.                                                                   PLAINTIFF

VS.                                   4:18CV00756-BRW

DOC HOLLADAY, Sheriff,
Pulaski County Jail, Detention Center; and
PULASKI COUNTY REGIONAL
DETENTION FACILITY                                                               DEFENDANTS

                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED this 6th day of February, 2019.



                                                          /s/ Billy Roy Wilson________________
                                                           UNITED STATES DISTRICT JUDGE




1
       28 U.S.C. § 1915(a)(3).
